Citation Nr: 1410987	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-29 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968 and August 1969 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2005 and May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In December 2010, the Veteran testified at a travel board hearing at the RO before a Veterans Law Judge who has since retired from the Board.  A copy of the hearing transcript is of record.  

In a March 2011 decision, the Board found that the criteria for the assignment of a 20 percent disability rating for the service-connected lumbar strain with degenerative disc disease had been met prior to the June 16, 2008 effective date assigned by the RO.  In an April 2011 rating decision, the RO assigned an earlier effective date of October 25, 2004 for the assignment of the 20 percent rating for the service-connected lumbar strain with degenerative disc disease.  

The Board also denied a claim for a TDIU and granted an initial compensable disability rating of 10 percent for the service-connected meralgia paresthetica of the left lower extremity.

The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In July 2012, the Court issued a decision that vacated the Board's March 2011 decision insofar as it denied a disability rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease, and denied a TDIU.  Those matters were remanded to the Board for further proceedings consistent with the Court's July 2012 decision.  

The appeal was subsequently remanded in May 2013 to afford the Veteran an opportunity for another Board hearing per his request; however, the Veteran later withdrew that request and the case was sent back to the Board. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected lumbar spine disability is more severe than the currently assigned 20 percent rating reflects.  In addition, the Veteran asserts he is not gainfully employed as a result of his service-connected disabilities.  

At the most recent VA examination in November 2010, the Veteran's flexion was limited to 70 degrees and extension was limited to 10 degrees.  The examiner further indicated that the Veteran had increased pain on repetitive range of motion testing, particularly with return from flexion and extension, although there was no change in the range of motion on repetitive use.  Flare-ups were also noted, but the examiner did not indicate the level of functional impairment during a flare-up.  

While the examiner noted additional pain, there was no indication as to the degree of additional functional limitation based on repetitive use and/or flare-ups due to such pain.  As such, the November 2010 is not adequate for rating purposes.  

This is critical to the Veteran's claim because for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

A VA examiner must provide sufficient detail for the Board to make a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Thus, another examination is necessary in order to determine the Veteran's functional limitation of the lumbar spine due to pain on motion.  

Regarding the TDIU claim, the Veteran has reported that he is unable to work due to his back pain.  At his December 2010 personal hearing, the Veteran indicated that he only worked three days per week because of his physical limitations.  Although examiners have suggested that the Veteran is able to work in a sedentary environment, it is unclear if this is feasible because the Veteran's level of education and work history have not yet been addressed in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and alleges that his service-connected low back disability prevents him from obtaining gainful employment.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  Obtain VA treatment records pertaining to the Veteran that are not yet of record.

3.  Schedule the Veteran for a VA spine examination.  The examiner should identify all low back pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  The examiner should express the degree of motion loss at the point where pain begins.  To the extent possible, the examiner should express any functional loss, to include on repetitive use and on flare-ups, in terms of additional degrees of limited motion of the low back, if possible.  

In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should identify any associated neurological abnormality present (other than the already service-connected left lower extremity meralgia paresthetica). 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

The examiner(s) should also provide information as to whether the Veteran's service-connected disabilities (anxiety disorder, lumbar strain with degenerative disc disease, meralgia paresthetica of the left leg, plantar wart of the left foot and left hand and history of upper GI bleed), render the Veteran unable to obtain and/or maintain gainful employment given his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran may or may not have been retirement eligible at the time he stopped working is also not relevant in determining whether his service-connected disabilities are of such severity that it rendered him unable to obtain or maintain gainful employment.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  If additional examination(s) are necessary in order to provide the requested information, such should be scheduled.

4.  Ensure that the information provided in the opinion satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's appeal after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



